           Case 1:20-cr-00196-NONE-SKO Document 20 Filed 02/11/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00196-NONE-SKO
11
                                   Plaintiff,             STIPULATION TO VACATE STATUS
12                                                        CONFERENCE, SET CHANGE OF PLEA
                            v.                            HEARING, AND EXCLUDE TIME UNDER
13                                                        SPEEDY TRIAL ACT; FINDINGS AND ORDER
     SHAWN DARNYEL MATTHEWS,
14
                                  Defendant.
15

16
            This case is set for a status conference on February 17, 2021. On May 13, 2020, this Court
17
     issued General Order 618, which suspends all jury trials in the Eastern District of California until further
18
     notice, and allows district judges to continue all criminal matters. This and previous General Orders
19
     were entered to address public health concerns related to COVID-19.
20
            Although the General Orders address the district-wide health concern, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
22
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
23
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
25
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27
     or in writing”).
28
            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00196-NONE-SKO Document 20 Filed 02/11/21 Page 2 of 4


 1 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 2 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 3 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 4 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 5 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 6 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 7 and the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

20 for a change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on February 17, 2021.

26          2.      By this stipulation, the parties now move to vacate the status conference, set this the case

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00196-NONE-SKO Document 20 Filed 02/11/21 Page 3 of 4


 1 for a change of plea hearing on February 19, 2021, and to exclude time between February 17, 2021, and

 2 February 19, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4], and 18 U.S.C.

 3 § 3161(h)(1)(G) [Local Code 7].

 4           3.     The parties agree and stipulate, and request that the Court find the following:

 5                  a)      The government has represented that the discovery associated with this case

 6           includes investigative reports and related documents in electronic form, videos, photographs, and

 7           digital evidence. All of this discovery has been either produced directly to counsel and/or made

 8           available for inspection and copying. The defendant is continuing to review the discovery and

 9           needs time to do so.

10                  b)      The government also extended a plea offer to the defendant through defense

11           counsel on January 29, 2021. The parties are prepared to enter that agreement. Consequently, the

12           parties stipulate to continue this matter until February 19, 2021, for a change of plea hearing.

13                  c)      The government does not object to the continuance.

14                  d)      Based on the above-stated findings, the ends of justice served by continuing the

15           case as requested outweigh the interest of the public and the defendant in a trial within the

16           original date prescribed by the Speedy Trial Act.

17                  e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18           et seq., within which trial must commence, the time period of February 17, 2021 to February 19,

19           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A) and

20           3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

21           defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

22           such action outweigh the best interest of the public and the defendant in a speedy trial.

23           4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

24 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

25 must commence.

26 //
27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME             3
30      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00196-NONE-SKO Document 20 Filed 02/11/21 Page 4 of 4


 1          IT IS SO STIPULATED.

 2

 3
      Dated: February 10, 2021                               MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5
                                                             /s/ ANTONIO J. PATACA
 6                                                           ANTONIO J. PATACA
                                                             Assistant United States Attorney
 7

 8
      Dated: February 10, 2021                               /s/ JAYA C. GUPTA
 9                                                           JAYA C. GUPTA
10                                                           Counsel for Defendant
                                                             SHAWN DARNYEL
11                                                           MATTHEWS

12

13

14

15                                        ORDER

16          IT IS ORDERED that the status hearing set for February 17, 2021, at 2 p.m. is vacated, and a

17 change of plea hearing is set for February 19, 2021, at 9:30 a.m.

18          IT IS FURTHER ORDERED THAT the period of time from February 17, 2021, through

19 February 19, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

20 and (iv) because it results from a continuance granted by the Court at defendants’ request on the basis of
21 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

22 public and the defendant in a speedy trial.

23
     IT IS SO ORDERED.
24

25 Dated:      February 11, 2021                                  /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
